Citation Nr: 9900003	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  96-37 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1966 to April 1969, 
including a period of service in Vietnam.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  In July 1996, a notice of 
disagreement was received.  A statement of the case was 
issued in August 1996, and a substantive appeal was received 
later that month.

In an April 1994 rating decision, the RO denied the veteran's 
request for entitlement to service connection for an adrenal 
mass, lesion on the right lung, and numbness of the hands and 
feet.  In May 1994, a notice of disagreement was received.  
While a statement of the case was issued in October 1998, the 
file does not contain a substantive appeal from the veteran 
on these issues, and they are therefore not currently before 
the Board.   

The Board also observes that an October 1998 rating decision 
denied entitlement to a total rating based on individual 
unemployability due to service-connected disability.  The 
claims file does not show that an appeal has been initiated 
on that issue, and it is not in appellate status at this 
time.


REMAND

Preliminary review of the veterans claims files reveals 
numerous medical reports documenting various physical and 
psychiatric disorders.  With regard to the veterans PTSD 
claim, it appears that the veteran has been found to be 
disabled for Social Security purposes due to what was 
described as an anxiety related disorder.  In an October 1998 
supplemental statement of the case, the RO recognized this 
fact and, although not entirely clear, it appears from a 
reading of that supplemental statement of the case that the 
RO may have viewed the anxiety related disorder referred to 
by the Social Security Administration as a separate 
psychiatric disorder not related to the veterans PTSD.  Such 
a distinction, if intended by the RO, would appear to involve 
a question of medical complexity which should be addressed by 
medical personnel. 

The Board also notes that the examiner who conducted a VA 
PTSD examination in January 1998 commented that the veterans 
PTSD appears severe enough to interfere in him getting 
employment.  The RO did recognize this comment, but 
apparently found that it was not adequately supported by 
clinical findings.  

The Board observes here that because the veterans increased 
rating claim was filed prior to November 7, 1996, the 
diagnostic criteria in effect prior to that date as well as 
the amended criteria effective that date must be considered.  
When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991); White v. Derwinski, 1 Vet.App. 519, 521 
(1991).  The RO has duly reviewed the veterans claim under 
both the old and the new criteria.  However, the report of 
the January 1998 PTSD examination includes the examiners 
comment regarding interference with employment, but does not 
include detailed findings to allow for proper application of 
either the old or the new rating criteria to the veterans 
claim.  In this regard, the Board points out that the new 
rating criteria include specific psychiatric symptoms which 
are to be considered but which are not referenced in the 
report of the January 1998 examination.  Further, the 
examiner who conducted the January 1998 VA examination 
commented that the claims files were not available for 
review.  Given the nature of the veterans particular claim 
and the extensive medical reports of record, the Board is of 
the opinion that the veterans documented medical history 
must be reviewed to enable the examiner to render an 
examination report which is adequate for rating purposes. 

Finally, while it appears that a social and industrial survey 
was conducted in March 1996, an updated report would be of 
great use to the Board under the particular circumstances of 
this case.

For the reasons set forth above, this case is hereby REMANDED 
for the following actions:

1.  Any VA medical records documenting 
treatment (including any recent ongoing 
treatment) of the veterans PTSD which 
are not already of record should be 
associated with the claims files. 

2.  The RO should obtain and associate 
with the claims files a copy of the 
actual decision by the Social Security 
Administration finding that the veteran 
was disabled due to an anxiety related 
disorder and/or the RO should clarify 
with the Social Security Administration 
the exact nature of what has been 
referred to by that agency as an anxiety 
related disorder. 

3.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of ascertaining the severity of his 
service-connected PTSD.  All necessary 
special studies or tests are to be 
accomplished.  It is imperative that the 
claims files be made available to the 
examiner for review in connection with 
the examination.  Detailed findings on 
examination should be reported in keeping 
with both the old and new diagnostic 
criteria for the veterans psychiatric 
disability.  It is also requested that 
the examiner, if possible, assign a 
Global Assessment of Functioning (GAF) 
score attributable solely to the PTSD.  
The examiner is then requested to offer 
an opinion as to whether and to what 
degree the veteran's PTSD renders him 
incapable of obtaining and maintaining 
gainful employment.  If any psychiatric 
disorder(s) other than PTSD are 
identified, the examiner should state the 
relationship, if any, between the 
disorder(s) and the veteran's PTSD.  
Specifically, the examiner should be 
asked to offer an opinion as to whether 
there is evidence to support a finding 
that the veteran suffers from an anxiety 
related disorder other than PTSD, or 
whether the anxiety related disorder and 
the PTSD are one and the same.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  The RO should accomplish a social and 
industrial survey to ascertain the degree 
of impairment resulting from the 
veterans PTSD. 

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  Unless the full 
benefit sought by the veteran is granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond.  The 
case should thereafter be returned to the 
Board for further review.

The purpose of this remand is to obtain additional 
development, to clarify the record and to ensure an adequate 
record for appellate review.   The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
